United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-21152
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GIRALDO GERMAN PATT,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-02-CR-243-1
                        --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Giraldo German Patt on

appeal has requested leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).      Patt has

received a copy of counsel’s motion and has filed a letter in

response.   Our independent review of the brief and the record

discloses no nonfrivolous issues for appeal.   Counsel’s motion

for leave to withdraw is granted, counsel is excused from further

responsibilities, and the appeal is dismissed.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                     No. 02-21152
                          -2-

MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.